               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JOHNATHAN HIRTENSTEIN,              )
Individually and on Behalf of       )
All Others Similarly Situated,      )
                                    )
                Plaintiff,          )         16cv1303
                                    )
           v.                       )
                                    )
CEMPRA, INC., PRABHAVATHI B.        )
FERNANDES, MARK W. HAHN, DAVID      )
W. OLDACH,                          )
                                    )
                Defendants.         )

                               JUDGMENT

     For the reasons set forth in the Memorandum Opinion and Order

filed contemporaneously with this Judgment,

     IT IS THEREFORE ORDERED AND ADJUDGED that the Defendants’

motion to dismiss (Doc. 49) is GRANTED and the Plaintiffs’ amended

complaint (Doc. 46) is DISMISSED.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

October 26, 2018




    Case 1:16-cv-01303-TDS-JEP Document 67 Filed 10/26/18 Page 1 of 1
